DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:
The recitation of “as in 12” is believed to be --as in claim 12--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric feed through unit” in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osato (WO 2018-051718 A1, as provided by Applicant; refer to attached translation).
Regarding claim 10, Osato discloses a motor housing (refer to Figs. 1-6) for a compressor comprising:
a cylindrical (4), internally pressurized part for receiving an electric motor (M), which, at a compressor side, is securable on a central housing member (2) of the compressor and, at a head side, is closed by a bottom (8) whose outer side (refer to Fig. 4 below) serves as a contact area for an inverter (3) for driving the motor (M), wherein on an inner side of the bottom (where the motor is located as can be seen from Fig. 4) a flow path is developed for cold suction gas and on an outer side of bottom cooling areas for the absorption of heat loss generated by the inverter is developed (refer to page 3, and Fig. 4, wherein the interior of the motor housing is cooled, hence, the bottom 8 is partitioned from the interior of the motor housing 4 in which the motor M is accommodated by the partition wall 12, and this partition wall 12 is cooled by low-temperature gas refrigerant; since the partition wall 12 is cooled by the low temperature gas refrigerant as described above, the power switching element 13 from the inverter is cooled from the partition wall 12), 
wherein the motor housing comprises at the head side a box-like receiving volume with a bottom and side walls encompassing this bottom (refer to Fig. 3 below) for a partial enclosure of inverter electronics (refer to the electronics as can be seen from Figs. 2 and 5) that is integrally formed around the cylindrical part of the motor housing (refer to Fig. 4), and



    PNG
    media_image1.png
    333
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    620
    media_image3.png
    Greyscale


Regarding claim 11, Osato meets the claim limitations as disclosed above in the rejection of claim 10. Further, Osato discloses wherein the bottom comprises on the outer side plateau-like regions as the cooling areas (refer to Fig. 4 below, wherein said cooling areas are being cooled by wall 12 as explained above; the term “plateau-like” is being considered as flat), which serve for the thermal coupling of the a plurality of power semiconductors of the inverter (refer to page 3, wherein components 13 are being considered as the power semicondutors since Osato describes 13 as a power switching element constituted by a MOSFET).  

    PNG
    media_image4.png
    333
    647
    media_image4.png
    Greyscale


Regarding claim 12, Osato meets the claim limitations as disclosed above in the rejection of claim 10. Further, Osato discloses wherein one side wall (refer to Fig. 3 below) is formed by a segment of the outer wall of the cylindrical part on its circumference (refer to Fig. 3 below, wherein said wall is integrally formed with the outer wall of the cylindrical part on its circumference as can be seen from Fig. 4) and the remaining side walls are two opposite side walls (refer to Fig. 3 below) extending from the circumference of the cylindrical part (wherein as mentioned above, the walls forming portion 8 are integrally formed with the cylindrical part) as well as a side wall (refer to the remaining wall from Fig. 3 below), connecting these side walls, disposed opposite the side wall formed by the segment of the cylindrical part.


    PNG
    media_image5.png
    419
    640
    media_image5.png
    Greyscale


Regarding claim 13, Osato meets the claim limitations as disclosed above in the rejection of claim 12. Further, Osato discloses wherein plateau-like regions (refer to cooling areas as can be seen from the rejection of claim 11) form a plane with an inverter-side rim of the box-like receiving volume (refer to Fig. 2 below) and a sealing edge encircling the bottom of the cylindrical part (see below).


    PNG
    media_image6.png
    377
    550
    media_image6.png
    Greyscale


Regarding claim 14, Osato meets the claim limitations as disclosed above in the rejection of claim 10. Further, Osato discloses wherein the bottom comprises one or several openings (refer to openings 33, 34, 54 and 56) and a region with a connection geometry (where said openings are located as can be seen from Fig. 5) for receiving (and capable of receiving) discrete electric feedthroughs (refer to Fig. 5).

Regarding claim 16, Osato discloses an assembly, comprising a motor housing as in claim 10, an inverter (refer to inverter circuit section 3) and an electric motor (M), wherein the electric motor is received into the cylindrical part of the motor housing (refer to Figs. 1 and 4) and the inverter is disposed at the head side and is covered by a bowl-like inverter cap (11).

Regarding claim 17, Osato meets the claim limitations as disclosed above in the rejection of claim 16. Further, Osato discloses wherein the inverter (refer to Fig. 5) is implemented as an electronic module of a circuit board (17), a support structure (middle portion as can be seen from Fig. 5, including caulking shafts 53) and power components (lower portion as can be seen from Fig. 5 including power switching elements 13).

Regarding claim 19, Osato discloses a motor housing for a compressor comprising:
a cylindrical (4), internally pressurized part for receiving an electric motor (M), which, at a compressor side, is securable on a central housing member (2) of the compressor and, at a head side, is closed by a bottom (8) whose outer side (refer to annotated Fig. 4 above as in claim 1) serves as a contact area for an inverter (3) for driving the motor (M), wherein on an inner side of the bottom (where the motor is located as can be seen from Fig. 4) a flow path is developed for cold suction gas and on an outer side of bottom cooling areas for the absorption of heat loss generated by the inverter is developed (refer to page 3, and Fig. 4, wherein the interior of the motor housing is cooled, hence, the bottom 8 is partitioned from the interior of the motor 
wherein the bottom of the cylindrical part comprises on the outer side plateau-like regions as the cooling areas (refer to the cooling areas as can be seen from annotated Fig. 4 above as in claim 11), which serve for the thermal coupling of a plurality of power semiconductors of the inverter (refer to page 3, wherein components 13 are being considered as the power semicondutors since Osato describes 13 as a power switching element constituted by a MOSFET), and
wherein the cylindrical part comprises on its inner side a hollow cylindrical region (refer to Fig. 4 wherein said region is being considered to be where the motor M is located) with a connection geometry (see below) for securing the motor.


    PNG
    media_image7.png
    412
    526
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osato (WO 2018-051718 A1) in view of Shibuya (US 2010/0246083).
Regarding claim 18, Osato discloses an assembly, comprising a motor housing as in claim 12, 
an inverter (3) and an electric motor (M), wherein the electric motor (M) is received into the cylindrical part of the motor housing and the inverter (3) is disposed at the head side and covered by a bowl-like inverter cap (11), wherein in the box-like receiving volume of the motor housing a filter (21) and one or several intermediate circuit capacitors (19) of the inverter are disposed, but Osato fails to explicitly disclose wherein said filter is an EMC filter coil.

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Osato by providing an EMC filter coil in view of the teachings by Shibuya, in order to prevent failures under conditions of high temperature and maximum electric current.

Response to Arguments
Applicant’s arguments, see pp.6-8, filed on 04/09/2021, with respect to claims 10-14 and 16-19 have been fully considered and are persuasive. The rejection of claims 10-14 and 16-19 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
The objections to the specification and claims 10-18, and claim rejections under 35 U.S.C. 112 to claims 10-18 as set forth on pages 2-5, has been withdrawn by the Examiner in view of newly amended claims and abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763